Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on April 15, 2022 is acknowledged. 
Claims 19-43 are pending in this application.

Restriction
Applicant’s election without traverse of Group 1 (claims 19-22) and the election of SEQ ID NO: 2 in the reply filed on April 15, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action.
Claims 23-43 are withdrawn from consideration pursuant to 367 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 19-22 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01                                                                                                                                                                                                        
3.	Claim 20 is objected to for the following reason: Claim20 recites a peptide sequence RMSAPSTGGV. The peptide sequence is missing the sequence identifier. The proper way to claim a peptide sequence is for example, RMSAPSTGGV (SEQ ID NO: 2) (see 37 CFR 1.821(d)). This error should be corrected. 


Rejection
35 U.S.C. 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites, “A polypeptide sequence comprising a T-cell receptor (TCR) or a fragment thereof, wherein the TCR or the fragment thereof binds to a peptide/major histocompatibility complex (MHC) complex, and wherein the peptide in the peptide/MHC complex consists of about 10 to about 12 amino acids and comprises (R/A)MSAO(S/A)TGVV (SEQ ID NO: 1). The claims in question recite a polypeptide sequence “(R/A)MSAO(S/A)TGVV (SEQ ID NO: 1).” The transitional phrase “consisting of” is a closed language, and the recitation of “about 10 to about 12 amino acids” encompasses more than 10 to 12 amino acids. The metes and bounds of the claim is unclear, since about 10 can encompass 8 amino acids, 9 amino acids, 10 amino acids, and 11 amino acids; and about 12 amino acids can encompass 11 amino acids, 12 amino acids, and 13 or 14 amino acids. Because claims 21-22 depend from indefinite claim 19 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
.
35 U.S.C. 112(d)
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Claim 20 recites, “The polypeptide sequence according to claim 19, wherein the peptide consists of RMSAPSTGGV.” Claim 20 is dependent from claim 19. Claim 19 recites, “…wherein the peptide in the peptide/MHC complex consists of about 10 to about 12 amino acids and comprises (R/A)MSAO(S/A)TGVV (SEQ ID NO: 1).” The amino acid at position 5 is “O” (pyrrolysine) and the amino acid at position 9 is “V” (valine) in claim 1. Therefore, claim 20 does not further limit instant claim 19.


35 U.S.C. 112(a)
(New Matter)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a polypeptide sequence comprising a T-cell receptor (TCR) or a fragment thereof, wherein the TCR or the fragment thereof binds to a peptide/major histocompatibility complex (MHC) complex, and wherein the peptide in the peptide/MHC complex consists of about 10 to about 12 amino acids and comprises (R/A)MSAO(S/A)TGVV (SEQ ID NO: 1). The claims in question recite a polypeptide sequence “(R/A)MSAO(S/A)TGVV (SEQ ID NO: 1). 

Lack of Ipsis Verbis Support
11.	    The specification is void of any literal support for the polypeptide sequence “(R/A)MSAQ(S/A)TGVV (SEQ ID NO: 1)” claimed. In the context of the peptide sequence, the sequence (R/A)MSAO(S/A)TGVV (SEQ ID NO: 1) is not present anywhere in the specification. The sequence listing discloses SEQ ID NO: 1 as (R/A)MSAP(S/A)TGGV. The amino acid “O” stands for pyrrolysine; the amino acid V is valine while the amino acid G is glycine.


Lack of Implicit or Inherent Support
12.	“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed “(R/A)MSAO(S/A)TGVV (SEQ ID NO: 1)” peptide sequence. As explained supra, there is no support for any concept of “(R/A)MSAO(S/A)TGVV (SEQ ID NO: 1)” peptide sequence in the specification. 




Obviousness Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10441644. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Instant application is a DIV of 16/569615, now US Patent No. 10849965, which is a CON of 15/613837, issued as US Patent No. 10441644. Therefore, ODP rejection is proper.
15.	Instant claims are drawn to a polypeptide sequence comprising a T-cell receptor (TCR) or a fragment thereof, wherein the TCR or the fragment thereof binds to a peptide/major histocompatibility complex (MHC) complex, and wherein the peptide in the peptide/MHC complex consists of about 10 to about 12 amino acids and comprises (R/A)MSAO(S/A)TGVV (SEQ ID NO: 1). The claims in question recite a polypeptide sequence “(R/A)MSAO(S/A)TGVV (SEQ ID NO: 1).
16.	US Patent claims are drawn to a T cell expressing one or more polypeptides comprising a T-cell receptor (TCR) or fragment thereof that binds to a peptide/major histocompatibility complex (MHC) complex, wherein the peptide in the peptide/MHC complex consists of 10-12 amino acid and comprises (R/A)MSAP(S/A)TGGV (SEQ ID NO: 1). The dependent claims recite that the TCR or fragment thereof is a heterologous to the T-cell (claim 2); is under the control of a heterologous promoter (claim 3); and the peptide consists of RMSAPSTGGV (SEQ ID NO: 2). Please note: SEQ ID NO: 1 of US Patent allows for Xaa at position 1 to be citrullination (see SEQ ID NO: 1 in the sequence listing).
17.	Instant claims and US Patent claims the same polypeptide sequence and TCR or fragment thereof that binds to the same peptide/MHC complex. Therefore, the scope of the claims are similar. If one of ordinary skill in the art practiced the claimed invention, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

CLOSEST ART
18.	The closest art to instant SEQ ID NOs: 1 and 2 is Allis et al (US Patent No. 9388213, filed with IDS). Allis et al teach instant SEQ ID NO: 1 (see SEQ ID NO: 42) and instant SEQ ID NO: 2 (see SEQ ID NO: 46). Allis et al do not teach TCR or a fragment thereof that binds to a peptide/MHC complex, wherein the peptide consists of 10-12 amino acids comprising SEQ ID NO: 1.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654